Citation Nr: 1144694	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for mechanical low back pain with herniated nucleus pulposus, L3-L4. 

2.  Entitlement to an initial compensable disability rating for hemorrhoids from May 1, 2004, to November 20, 2005.

3.  Entitlement to a disability rating greater than 20 percent for hemorrhoids from November 21, 2005, to July 5, 2011.

4.  Entitlement to a compensable disability rating for hemorrhoids from July 6, 2011.

5.  Entitlement to an initial compensable disability rating for dyshidrotic eczema.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which, in pertinent part, granted service connection for a low back disability, a skin disability, and hemorrhoids.

In April 2005, jurisdiction of this matter was transferred to the RO located in Montgomery, Alabama.  

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in December 2009 at which time it was remanded for additional development.  It is now returned to the Board. 

During the pendency of this appeal, by rating action dated in July 2011, the RO awarded a 20 percent disability rating for the Veteran's service-connected hemorrhoids, effective from November 21, 2005, to July 5, 2011.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.


FINDINGS OF FACT

1.  The service-connected mechanical low back pain with herniated nucleus pulposus at L3-L4 is manifested by flare-ups of pain with objective findings of forward flexion ranging from 86 to 90 degrees and a combined range of motion of the thoracolumbar spine from 224 to 225 degrees; without objective evidence of muscle spasm, guarding, abnormal mobility, abnormal spine contour, abnormal gait; incapacitating episodes more than two week in the past 12 months; ankylosis of the entire thoracolumbar spine, nerve involvement, or any additional limitation of motion or functional impairment due to pain on motion, weakness, excess fatigability or incoordination.

2.  From May 1, 2004, to November 20, 2005, the service-connected hemorrhoids have been manifested by pain and bleeding with bowel movements and objective findings of small hemorrhoidal tags productive of mild or moderate disability, and there is no evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrence, or hemorrhoids with persistent bleeding and with secondary anemia or with fissures.

3.  From November 21, 2005, the service-connected hemorrhoids have been manifested by frequent bleeding and fissures.

4.  For the entire appeal period, the service-connected dyshidrotic eczema is intermittent and involves less than 5 percent of the entire body surface and less than 5 percent of exposed areas and it is not shown to have required constant or near-constant systemic therapy, such as with corticosteroids or other immunosuppressive drugs, during a 12-month period and does not cause any related scarring or disfigurement of the head, face or neck.   


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected mechanical low back pain with a herniated nucleus pulposus at L3-L4 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  From May 1, 2004, to November 20, 2005, the criteria for an initial compensable disability rating for the service-connected hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.20, 4.114 including Diagnostic Code 7336 (2011).

3.  From November 21, 2005 to July 5, 2011, the criteria for a disability rating in excess of 20 percent for the service-connected hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.20, 4.114 including Diagnostic Code 7336 (2011).

4.  From July 6, 2011, the criteria for a 20 percent disability rating for service-connected hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.20, 4.114 including Diagnostic Code 7336 (2011).

5.  For the entire appeal period, the criteria for the assignment of an initial compensable rating for the service-connected dyshidrotic eczema have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7806.   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided the VCAA notice letters to the Veteran in October 2003, prior to the initial adjudication of the claims, and in December 2005, September 2008, January 2010, February 2011, and June 2011.     

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection and increased ratings, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The September 2008 and January 2010 letters provided this notice.  

The claims were readjudicated in the October 2008 and July 2011 Supplemental Statements of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Where the underlying claim of service connection has been granted, and there is disagreement as to downstream questions, a claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  The private treatment records identified by the Veteran, including records from Dr. K.A., Dr. D.B., the A.M. Hospital and the F. Army Hospital, have been obtained.  In letters dated in February 2011 and June 2011, the RO asked the Veteran to identify and/or submit medical evidence of treatment for the claimed disabilities including evidence of the reported hemorrhoid surgery.  The Veteran did not respond to the RO's request and did not identify any additional evidence or submit any releases for the RO to obtain such evidence.  There is no identified relevant evidence to be obtained. 

The Veteran underwent VA examinations in 2004, 2008, and 2010 to obtain medical evidence as to the severity of the service-connected disabilities.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of disability ratings, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85   (2010).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

Mechanical low back pain with a herniated nucleus pulposus at L3-L4

The Veteran contends that his service-connected low back disability is more severe than reflected by the currently assigned 10 percent disability rating.  Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedular criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees (see also 38 C.F.R. § 4.71 , Plate V).  In the alternative, a disability rating can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Diagnostic Codes 5235-5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, where the disability is with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

The maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243 (2011). 

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.

Degenerative arthritis established by X- ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a disability rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent disability ratings are combined, not added, under Diagnostic Code 5003.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the preceding 12 months.  A 20 percent disability rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the preceding 12 months.  A 40 percent disability rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  The maximum 60 percent disability rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the preceding 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243 (2011). 

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a .

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for the service-connected mechanical low back pain with a herniated nucleus pulposus at L3-L4.  

In order for a rating in excess of 10 percent to be assigned under the rating criteria, the evidence must establish forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

The medical evidence of record shows that the range of motion of the thoracolumbar spine was as follows: forward flexion was to 86 to 90 degrees; extension to 15 to 24 degrees; left lateral flexion to 26 to 30 degrees; right lateral flexion to 28 to 30 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 30 degrees.  See the VA examination reports dated in April 2004, October 2008, and February 2010.  The April 2004 VA examination report indicates that the Veteran had full range of motion upon examination with pain on extension.  The combined range of motion of the thoracolumbar spine was 224 degrees upon examination in October 2008, and 225 degrees upon examination in February 2010.  As such, the criteria for a 20 percent disability rating have not been met based upon the range of motion of the thoracolumbar spine.  

There is no objective evidence of muscle spasm or severe guarding.  There is no evidence of abnormal gait.  The VA examination reports dated in 2004, 2008, and 2010 indicate that the Veteran had a normal gait and posture.

The rating criteria are intended to take into account functional limitations; in this regard, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher disability rating.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  The VA examination reports show that pain was considered when range of motion testing was conducted.  The April 2004 VA examination report indicates that the Veteran had full range of motion of the lumbar spine with pain with extension.  The Veteran had reported that he had back pain upon wakening which was relieved after 30 minutes of stretching.  There was no evidence of muscle weakness or atrophy.  Muscle strength was 5/5 throughout. 

The October 2008 VA examination report indicates that there was evidence of pain with range of motion testing.  There was no evidence of spasms, weakness, fatigue, atrophy or guarding due to the service-connected lumbar spine disability.  

The February 2010 VA examination report indicates that the Veteran reported that his last flare-up of back pain was three weeks earlier.  He reported having decreased motion, stiffness, weakness and spasm.  Examination revealed no spasm, atrophy, pain with motion, tenderness, or weakness.  There was normal muscle tone.  Repetitive motion did not cause additional pain or additional limitation of motion.

The Board finds that the objective manifestations of limitation of motion and functional loss due to pain on repetitive motion is contemplated in the 10 percent disability rating.  The medical evidence establishes that the Veteran still has almost full motion of the lumbar spine and has normal gait despite the lumbar spine disability.  The VA examiner in February 2010 concluded that repetitive motion did not amount to additional limitation of motion.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

Thus, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected lumbar mechanical low back pain with a herniated nucleus pulposus at L3-L4 under the rating criteria for spine disabilities.    

A higher rating also is not warranted under Diagnostic Code 5243.  The evidence establishes that the service-connected lumbar spine disability includes a herniated nucleus pulposes at L3-L4.  However, the evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least two weeks during the past 12 months.  The record shows that the Veteran reported having flare-ups of back pain every few weeks (see the April 2006 treatment record by Dr. A. and the February 2010 VA examination report) but there is no evidence of incapacitating episodes in the preceding 12 months.  

The February 2010 VA examination report indicates that the Veteran denied having any incapacitating episodes.  There is no evidence of physician prescribed bed rest.  Thus, the Board finds that a disability rating in excess of 10 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In addition, the medical evidence shows that the service-connected lumbar spine disability does not cause a separate associated neurologic disability.  The VA examination reports do not show that the Veteran has any nerve involvement due to the lumbar spine disability.  Private records from Dr. A. dated in April 2006 indicate that straight leg raise was negative.  The October 2008 VA examination report indicates that sensation testing was normal.  The February 2010 VA examination report indicates that the Veteran had no history or symptoms of nerve dysfunction.  There was no abnormal sensation.  The examiner noted that there was no subjective or objective signs of any nerve involvement.  As such, the Board concludes that a separate rating for a separate neurological disability is not warranted.  

In summary, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the lumbar spine disability for the entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record in its entirety and, as discussed, finds that a 10 percent disability rating is warranted for the service-connected lumbar spine disability for the entire period of the appeal.  The disability has remained essentially constant for the entire appeal period.  Accordingly, a staged rating under Fenderson is not warranted. 

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that certain rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

In summary, for the reasons expressed, the Board concludes that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the service-connected mechanical low back pain with a herniated nucleus pulposus at L3-L4.  Since the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, on this record, the claim of an increased initial rating for the mechanical low back pain with a herniated nucleus pulposus at L3-L4 must be denied.

Hemorrhoids

Historically, service connection was awarded for hemorrhoids in a July 2004 rating decision.  An initial noncompensable disability rating was assigned effective on May 1, 2004, the day following separation from active military service.  In July 2011, the RO assigned a 20 percent rating to the hemorrhoids from November 21, 2005, the date the medical evidence established that the hemorrhoids were manifested by a rectal fissure.  The RO assigned a noncompensable rating from July 6, 2011, the date the medical evidence showed that the rectal fissure had resolved.

The Veteran's hemorrhoids are currently rated under Diagnostic Code 7336.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Under this diagnostic code provision, hemorrhoids, external or internal, are assigned a noncompensable disability rating when mild or moderate.  A 10 percent disability rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrence.  A 20 percent disability rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

From May 1, 2004, to November 20, 2005

The Board finds that the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected hemorrhoids from May 1, 2004, to November 20, 2005.  For these time periods, the evidence establishes that the service-connected hemorrhoids are manifested by complaints of pain and bleeding with bowel movements and objective findings of small hemorrhoidal tags.  The April 2004 VA examination report indicates that the Veteran reported having monthly flare-ups of the hemorrhoids and he treated the flare-ups with over the counter medications.  Examination of the rectum revealed a hemorrhoidal tag. 

For the time periods in question, there is subjective evidence of frequent bleeding and objective evidence of hemorrhoidal tags.  There is no objective evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrence, or hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  The Board finds that the Veteran's disability picture for the time period in question is productive of mild or moderate disability.  Thus, the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected hemorrhoids from May 1, 2004, to November 20, 2005.  

From November 21, 2005

The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected hemorrhoids from November 21, 2005, to July 5, 2011.  The Board does find, however, the a 20 percent disability rating is warranted for the hemorrhoids from July 6, 2011.  The Board notes that the highest schedular rating under Diagnostic Code 7336 is the 20 percent rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7336. 

For the period beginning November 21, 2005, there is evidence of persistent bleeding and rectal fissure.  See the A.M. Hospital records dated in December 2005 and the private records from Dr. D.B. dated in November 2005.  The July 2011 VA examination report shows that the Veteran's hemorrhoids are manifested by persistent frequent bleeding with thrombosis four or more times per year.  The evidence shows that the Veteran has an intermittent history of surgery for rectal fissures in December 2005, May 2010, and October 2010.  While there were no active hemorrhoids present on examination, there was evidence of scarring suggesting rectal fistula/fissures and hemorrhoidal tags.  The diagnosis was hemorrhoids and anal fissures/fistulas, currently resolved.  The examiner added that the hemorrhoids resulted in significant effects on the Veteran's usual occupation in the form of anal itching, with moderate affects on toileting.  In light of the foregoing, the Board finds that evidence suggests that the Veteran's disability is manifested by intermittent hemorrhoids which are accompanied by frequent bleeding and anal fissures/fistula.  As such, while a disability rating in excess of 20 percent is not warranted for the period dated from November 21, 2005, to July 5, 2011, resolving all reasonable doubt in the Veteran's favor, a 20 percent disability rating is warranted for the period extending from July 6, 2011.

The Board has examined other potentially applicable diagnostic code provisions to determine if an even higher disability rating is possible for the hemorrhoids.  There is no competent evidence of impairment of sphincter control, a stricture of rectum or anus, or a prolapse of the rectum.  Thus, Diagnostic Codes 7332, 7333, and 7334 are not for application.  

A higher rating is not warranted based upon the finding of the rectal fissure under Diagnostic Code 7335, fistula in ano.  Diagnostic Code 7335 rates the fistula in ano as impairment of sphincter control under Diagnostic Code 7332.  A 30 percent disability rating would be warranted under Diagnostic Code 7332 for evidence of occasional involuntary bowel movements necessitating wearing of a pad.  In the present case, there is no evidence that the Veteran has had any involuntary bowel movements necessitating the wearing of a pad due to the hemorrhoids and rectal fissure.  Thus, a higher disability rating is not warranted under Diagnostic Code 7332.  
  
Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned staged ratings are appropriate and additional periods of staged disability ratings are not warranted.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126 

The Board has considered the statements of the Veteran as to the extent of his current symptoms, and he is certainly competent to report that his symptoms are worse.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Layno, 6 Vet. App. at 470; Massey, 7 Vet. App. at 208.  To the extent that he suggests that the clinical data supports an increased disability rating he is not competent to make such an assertion.  See Espiritu, 2 Vet. App. at 494.

In summary, for the reasons expressed, the Board concludes that the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected hemorrhoids from May 1, 2004, to November 20, 2005, and the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected hemorrhoids from November 21, 2005 to July 5, 2011.  Resolving all doubt in the Veteran's favor, a 20 percent disability rating, and no higher, is warranted for the service-connected hemorrhoids from July 6, 2011. 

Dyshidrotic eczema

The Veteran contends that his service-connected dyshidrotic eczema is more severe than reflected by the currently assigned noncompensable disability rating.  The Veteran's skin disability is currently rated under the criteria set forth in Diagnostic Code 7806 which provides for dermatitis or eczema.

Under Diagnostic Code 7806, effective August 30, 2002, a 50 percent disability rating is assigned when there is evidence of eczema which affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

A 30 percent disability rating is assigned when there is evidence of eczema which affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 10 percent disability rating is assigned when there is evidence of eczema which affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A noncompensable disability rating is assigned when there is evidence of eczema which affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.188, Diagnostic Code 7806. 

The Board also notes the criteria for rating scars was revised, effective on October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, these amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id. 

Since the Veteran's claim was pending from 2003, before the October 2008 changes, and the VA has not received a request from the Veteran for consideration under the amended criteria, the 2008 amended criteria will not be addressed at this time.  

In any event, the relevant diagnostic code in the present case, Diagnostic Code 7806, is not shown to have been subject to change by the 2008 amendments.

The Board finds that the preponderance of the evidence is against the claim for an initial compensable disability rating for the service-connected dyshidrotic eczema under Diagnostic Code 7806.  

As noted above, under Diagnostic Code 7806, a 10 percent disability rating is assigned when there is evidence of eczema which affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.   

The preponderance of the medical evidence in this case, specifically the VA examinations, shows that the Veteran's skin disorder affects less than 5 percent of the entire body and less than 5 percent of the exposed areas.  The April 2004 VA examination report indicates that examination revealed scaling and increased scaling on the palmar surface and on the plantar feet.  The February 2010 VA examination report indicates that the eczema was not currently active.  The report indicates that the eczema affected none of the exposed areas and less than 5 percent of the entire body.  The Veteran reported that the eczema was intermittent and affected him in the summer.  

The Veteran was afforded a VA examination during the summer, in July 2011.  The Veteran indicated that his symptoms consisted of dry pruritic skin.  Physical examination revealed that less than 5 percent of the exposed areas and less than 5 percent of the entire body was affected by the eczema.  The Veteran reported that his recent outbreak had healed.  The Veteran pointed to several residual papules on the skin of the dorsum of the fingers and small scattered hyperpigmented spots on the legs as residual of the prior infection.  

There is no evidence of systemic symptoms, systemic therapy, or any medical treatment for the skin disorder in the past 12 months.  The Veteran treated the eczema with a emulsion topical cream as needed.  See the VA examination reports dated in February 2010 and July 2011.  

The preponderance of the medical evidence establishes that the dyshidrotic eczema affects less than 5 percent of the entire body or 5 percent of exposed areas.  

The evidence of record shows that the service-connected dyshidrotic eczema does not require constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  The evidence of record shows that the service-connected dyshidrotic eczema requires topical cream as needed, but no systemic therapy. 

The Board has also considered whether the Veteran is entitled to a higher rating under other diagnostic codes for the skin and scars.  There is no probative evidence of record that reveals either permanent residual scarring, or permanent disfigurement to the head, face, or neck, or burns due to the service-connected dyshidrotic eczema.  The July 2011 VA examination indicates that the dyshidrotic eczema is not analogous to scarring.  Thus, a higher rating is not warranted under the diagnostic codes pertinent to rating scars.   

The Board has considered the statements of the Veteran as to the extent of his current symptoms, and he is certainly competent to report that his symptoms are worse.  However, as noted above, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Layno, 6 Vet. App. at 470; Massey, 7 Vet. App. at 208.  To the extent that he suggests that the clinical data supports an increased disability rating he is not competent to make such an assertion.  See Espiritu, 2 Vet. App. at 494.

In summary, the Board finds that the preponderance of the evidence is against the claim for an initial compensable disability rating for the service-connected dyshidrotic eczema for the entire appeal period.  Since the preponderance of the evidence weighs against the claim for an increased rating, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  

The Board finds that the zero percent rating for the service-connected eczema should be effective throughout the entire appeal.  The evidence shows that the eczema has been essentially stable for the entire appeal period.  Thus, a staged rating is not warranted.  See Fenderson, supra.  

Extra-schedular Consideration

Finally, the Board finds that the Veteran's low back, skin, and hemorrhoid disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's low back, skin, and hemorrhoid disabilities is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

An initial disability rating greater than 10 percent for mechanical low back pain with  herniated nucleus pulposus at L3-L4 is denied.

An initial compensable disability rating for hemorrhoids from May 1, 2004, to November 20, 2005, is denied.

A disability rating greater than 20 percent for hemorrhoids from November 21, 2005, to July 5, 2011, is denied.

An increased 20 percent disability rating for hemorrhoids from July 6, 2011, is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial compensable disability rating for the dyshidrotic eczema is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


